EXHIBIT 10.1
EXECUTION VERSION




Transition Agreement and General Release
Dated as of July 14, 2017




David Giambruno
[***********]
[***********]
Dear David,


When signed below in the places indicated, the following shall constitute an
agreement (the “Agreement”) between you (“you” or “Employee”) and Shutterstock,
Inc. (“Shutterstock” or “Company”).


1.
Your employment as an “at-will employee” of Shutterstock will effectively
terminate at the close of business on August 14, 2017 or such earlier date to
which you and the Company may agree (the “Resignation Date”). The Company will
continue to employ you until close of business on the Resignation Date, subject
to all of the terms and conditions of your Employment Agreement dated June 5,
2016 (the “Employment Agreement”), during which time you shall perform your
regular employment duties. Subsequent to the Resignation Date until on or about
November 14, 2017, you will provide consulting services to the Company on an
as-needed basis, within twenty-four (24) business hours of a request for
services, and you will be treated as an independent contractor and not an
employee (the “Transition Period”; the last day of the Transition Period shall
be the “Transition End Date”). During this Transition Period, you will be
responsible for performing certain transition-related duties as directed by the
Company, which shall be mutually agreed upon by the Parties (collectively, the
“Transition Duties”). For the avoidance of doubt, nothing in this Agreement
shall prevent you from seeking employment or providing consulting services
during the Transition Period, provided that such services do not violate Section
10 of this Agreement.



a.
You will be paid your current salary through the close of business on the
Transition End Date;



b.
During the Transition Period, the Company will continue to provide you with
continued standard medical coverage at active employee rates;



c.
As of the Resignation Date, your rights in respect of any stock options and
restricted stock units (“RSUs”) granted to you shall be controlled by the
Restricted Stock Unit Award Agreement and Shutterstock’s Amended and Restated
2012 Omnibus Equity Incentive Plan (the "Equity Plan"). For the sake of clarity,
any unvested equity shall be forfeited upon the Resignation Date.





2.
The Company wishes to settle any claims that you may or could assert in
connection with your employment with, or separation from Shutterstock.
Accordingly, notwithstanding your separation from Shutterstock and in
consideration of your satisfactory completion of the Transition Duties and the
agreements contained herein, you will receive the following benefits, subject to
(i) the timely execution and delivery (and not revoking) of this Agreement; (ii)
your continued



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





adherence to the terms of this Agreement; (iii) the timely execution and
delivery (and not revoking) of the Additional Release of Claims attached hereto
as Exhibit A (the “Additional Release”) on the Transition End Date (or, if such
date occurs prior to November 14, 2017, by November 14, 2017), you will receive
the following benefits (collectively, the “Transition Payments”):


a.
The Company will pay you a one-time lump sum transition payment in the amount of
$184,000, less all applicable taxes and other withholdings. Provided that
Company receives this Agreement and the Additional Release executed by you in a
timely fashion, this payment will be made in the next available payroll period
following the eighth day after you sign and deliver the Additional Release;



b.
Upon your submission of valid and acceptable evidence (i.e., a cancelled check)
of your payment for your Consolidated Omnibus Budget and Reconciliation Act
(“COBRA”) premium payments for continued group health coverage under the Company
health plan, the Company will reimburse you for such COBRA premium payments for
continued group health coverage under the Company health plan through the
earlier of (a) May 31, 2018, (b) the date upon which you and/or your eligible
dependents become covered under similar plans, provided that you timely elect
such coverage and remain eligible for such coverage, or (c) the date upon which
you obtain full-time employment with health coverage plan. For the sake of
clarity, if you become eligible for coverage under a health plan from another
employer prior to the Transition End Date or May 31, 2018, the Company will no
longer reimburse you for your COBRA premium payments. You agree to notify the
Company within ten (10) days of your becoming eligible for coverage under a
similar plan. COBRA reimbursements will be made through the Company's normal
expense reimbursement policy and will be taxable to the extent required.
Notwithstanding the foregoing, in the event a COBRA premium benefit violates the
nondiscrimination rules under the Patient Protection and Affordable Care Act (as
amended by the Health Care and Education Reconciliation Act of 2010 and as
amended from time to time) (the “Affordable Care Act”), Shutterstock will use
its reasonable efforts to provide additional separation benefits equivalent to
the payments forfeited if and to the extent permitted under the Affordable Care
Act.



3.
If this Agreement and Additional Release do not become effective and irrevocable
no later than thirty (30) days from the Transition End Date, you will not be
entitled to payments and benefits set forth under Section 2.



4.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act (the “OWBPA”), 29 U.S.C. sec. 626(f).



a.
You acknowledge and agree that (i) you have read and understand the terms of
this Agreement and Additional Release; (ii) you are advised to consult with an
attorney before executing this Agreement, and you have been represented by legal
counsel in connection with the signing of this Agreement and the Additional
Release or you have waived your right to such representation; (iii) you
understand that the Company hereby gives you a period of at least twenty-one
(21) days to review and consider this Agreement and the Additional Release
before signing it. You further understand that you may use as much of this
review and consideration period as you wish prior to signing. However, if you
fail to sign this Agreement and Additional Release within the timeframe
indicated in Section 3, this Agreement and Additional Release will terminate



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





automatically and you will have no rights hereunder. Changes to this Agreement
and the Additional Release, material or otherwise, will not extend the
aforementioned review and consideration period. You also agree and acknowledge
that the consideration provided to you under this Agreement and the Additional
Release is in addition to anything of value to which you are already entitled.


b.
You may revoke this Agreement and Additional Release for a period of seven (7)
days following the day you sign same (the “Revocation Period”). Any revocation
must be submitted, in writing, to Shutterstock, Inc., 350 Fifth Avenue, 21st
Floor, New York, New York 10118 Attention: General Counsel, and must state, “I
hereby revoke my acceptance of the Transition Agreement and General Release” or
“I hereby revoke my acceptance of the Additional Release of Claims,
respectively. The Agreement and Additional Release shall not become effective or
enforceable until the expiration of the applicable Revocation Period. If the
last day of the Revocation Period is a Saturday, Sunday or such legal holiday
recognized by the State of New York, then the Revocation Period shall not expire
until the next following day which is not a Saturday, Sunday or legal holiday.
If you revoke this Agreement and the Additional Release, it shall not be
effective or enforceable, and you will receive no further benefits under this
Agreement.



c.
Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that you may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) that arise after your execution of this Agreement and
the Additional Release. In addition, this Agreement and the Additional Release
do not prohibit you from challenging the validity of this Agreement’s waiver and
release of claims under the ADEA or the OWBPA or commencing an action or
proceeding to enforce this Agreement or the Additional Release.



5.
Except as expressly set forth in this Agreement and the Additional Release, you
shall not be entitled to any other compensation, including but not limited to
salary, front pay, back pay, vacation pay, severance, commissions or bonuses
from Releasees, as defined below, with respect to your employment with or
separation from employment with Shutterstock.



6.



a.
For and in consideration of the payments and benefits enumerated in Section 2,
and for other valuable consideration to be provided to you pursuant to this
Agreement, the receipt and sufficiency of which you hereby acknowledge, you, for
yourself, your heirs, executors, administrators, trustees, legal
representatives, successors and assigns (collectively referred to as
“Releasors”), hereby forever release and discharge Shutterstock and any of its
employees, officers, shareholders, investors, subsidiaries, joint ventures,
affiliates, divisions, employee benefit and/or pension plans or funds,
successors and assigns and any of their past, present or future directors,
officers, attorneys, agents, trustees, administrators, employees, or assigns
(whether acting as agents or in their individual capacities) (collectively
referred to as “Releasees”), from any and all claims, demands, causes of action,
contracts, suits, proceedings, debts, damages and liabilities, in law or equity,
known or unknown, whether asserted or not, arising out of or relating to your
employment by or performance of services for Shutterstock or the separation of
such employment or services, including without limitation any claims relating to
a wrongful, premature or discriminatory termination of your employment and/or
any and all claims under any and all federal, state or local laws including, but
not limited to the fair employment practice laws of all jurisdictions, states,



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





municipalities and localities, including, but not limited to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights
Act of 1991, the Older Workers Benefit Protection Act, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1866, 42 U.S.C. §1981, the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993, the
Genetic Information Non-Discrimination Act of 2008; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., the New York Executive
Law, Article 15, §290 et seq., the New York State Labor Law, the New York City
Human Rights law, the New York City Earned Sick Time Act; all as amended; and
any claims relating to rights under federal, state or local laws prohibiting
discrimination on the basis of race, color, creed, ancestry, national origin,
age, sex, or other basis prohibited by law, and any other applicable federal,
state or local laws or regulations. You expressly waive any and all entitlement
you have now, to any relief, such as back pay (to the exclusion of any
references in this Agreement), front pay, reinstatement, compensatory damages,
punitive damages, as well as all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise including
but not limited to tortious conduct), whether known or unknown, by reason of any
act, omission, transaction or occurrence which Releasors ever had, now have or
hereafter can, shall or may have arising out of your employment with
Shutterstock against the Releasees up to and including the date of your
execution of this Agreement arising out of your employment with the Company.
Notwithstanding the foregoing, you will not release or discharge the Releasees
from any of Shutterstock’s obligations to you under or pursuant to (1) this
Agreement or (2) any tax qualified pension plan of Shutterstock pertaining to
vested and accrued benefits.


b.
You understand and agree that this is a full and general release covering all
unknown, undisclosed and unanticipated losses, wrongs, injuries, debts, claims
or damages to you which may have arisen, or may arise from any act or omission
prior to the date of your execution of this Agreement, including, without
limitation, any claim arising out of or related, directly or indirectly, to your
employment, compensation or end of employment, as well as those losses, wrongs,
injuries, debts, claims or damages now known or disclosed which may arise as a
result of any act or omission as described above.



7.
If, at any time, you bring any kind of legal claim against Shutterstock or any
of the other Releasees that you have given up by signing this Agreement and the
Additional Release, then you shall be in violation of this Agreement and, to the
fullest extent permitted by law, you shall pay all legal fees and other costs
and expenses incurred by Shutterstock and/or the relevant Releasee(s) in
defending against any such claim. The foregoing provision of this Section shall
not apply to any arbitration brought for the sole purpose of enforcing this
Agreement, and nothing in this Agreement or the Additional Release is intended
to or shall be deemed to prohibit you from participating or cooperating with the
EEOC or other governmental or law enforcement agency in any investigation,
administrative proceeding or action involving Shutterstock conducted or brought
by such agency. However, you shall not be entitled to, and you shall not seek
nor permit anyone to seek on your behalf any personal, equitable or monetary
relief in any such action and, in the event you are awarded money, compensation
or benefits, you shall immediately remit such award to Shutterstock.





Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





8.
You acknowledge that no representations have been made to you by the Company
(other than in this Agreement) about the benefits that the Company might or
might not offer in the future.

 
9.
Nothing in this Agreement shall prohibit or restrict you (or your attorney)
without prior notice to Releasees from filing a charge, testifying, assisting,
or participating in any manner in an investigation, hearing or proceeding;
responding to any inquiry; or making protected disclosures to, or otherwise
communicating with, any administrative or regulatory agency or authority,
including, but not limited to, the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), the Commodity Futures Trading
Commission (CFTC), the Consumer Financial Protection Bureau (CFPB), the US
Department of Justice (DOJ), the US Congress, any agency Inspector General, the
Equal Employment Opportunity Commission (EEOC) and the National Labor Relations
Board (NLRB). Pursuant to the Defend Trade Secrets Act of 2016, an individual
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.



10.
Post-Employment Covenants



a.
You agree that no later than the Transition End Date, you will return to the
Company all the Releasees’ credit cards, files, memoranda, documents, records
and copies of the foregoing, keys, all storage media containing the Releasees’
information and any other property of the Releasees in your possession. You
represent and warrant that as of the Transition End Date, you will have deleted
all files, memoranda, documents and/or records containing the Releasees’
information from any computer or storage device which you have utilized which is
not located on Company premises. The Company retains the right to request a
forensic examination of your computers or similar electronic devices, to be
conducted by an independent third party selected by the Company, and removal of
all such information from any of your computers or similar electronic devices.
Such examination shall be paid for by the Company and reimbursed by you in the
event that Releasees’ information is identified. The Company acknowledges and
agrees that you may retain any documents in your possession concerning employee
benefits and/or compensation. You further agree not to disclose, nor use for
your benefit or the benefit of any other person or entity, any information
received in connection with the Releasees which is confidential or proprietary
and (i) which has not been disclosed publicly by the Releasees, (ii) which is
otherwise not a matter of public knowledge or (iii) which is a matter of public
knowledge but you know or have reason to know that such information became a
matter of public knowledge through an unauthorized disclosure. You further
understand and acknowledge that (x) you continue to be bound by the
post-employment covenants included in the Shutterstock, Inc. Employee
Non-Disclosure, Non-Compete and Non-Solicitation Agreement executed by you on
May 2, 2017 (the “NDA”) and (y) the Company retains the right to determine, in
its sole discretion, whether any new employer of yours is deemed a “competitor”
for purposes of the NDA. You hereby warrant that you have not violated the NDA
or the Employment Agreement.



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------







b.
Non-Disparagement.



i.
You will not disparage Releasees, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
Releasees, except: (a) if testifying truthfully under oath pursuant to any
lawful court order or subpoena, (b) otherwise responding to or providing
disclosures required by law, or (c) while engaging in the activities referenced
in Section 9 of this Agreement. This includes any statement to or response to an
inquiry by any member of the press or media, whether written, verbal,
electronic, or otherwise. You shall make no statements concerning the facts and
circumstances surrounding your employment and separation from employment with
the Company, in any medium whatsoever (including but not limited to social media
posts, status updates, “tweets,” instant messages and/or any other statement
made in any medium) except as required by the Transition Duties. For avoidance
of any doubt, communications of any type by you that are negative in any respect
about the Company, its current or former employees, or directors shall be a
violation of this Agreement. Furthermore, any communication made by an agent of
yours as a result of your communications with such agent that is negative in any
respect about the Company, its current or former employees, or directors,
whether oral or written, shall be a violation of this Agreement.



ii.
The Company shall instruct Jon Oringer, Steven Berns, Martin Brodbeck, Lisa
Nadler and Jeff Weiser not to disparage or induce or encourage others to
disparage you at any time.



c.
You shall not, except with the express prior written consent of Shutterstock’s
CEO, (i) give any interviews or speeches, or (ii) prepare or assist any person
or entity in the preparation of any research, books, articles, television or
motion picture productions or other creations (including for publication via
social media) in either case, concerning Shutterstock (including its directors,
officers and employees).



d.
You agree to cooperate fully in any investigation the Releasees undertake into
matters occurring during your employment with the Company. Additionally, you
agree that when requested by the Releasees or third parties with the Releasees’
consent (“Designated Third Parties”), you will promptly and fully respond to all
inquiries from the Releasees, Designated Third Parties and its/their
representatives concerning matters relating to the Releasees including but not
limited to any claims or lawsuits by or against the Releasees or any third
parties within two (2) business days. Furthermore, you agree to testify in
matters related to the Releasees when requested by the Releasees or Designated
Third Parties and, for all matters which are not adverse to you, the Company
shall reimburse your reasonable, pre-approved out-of-pocket expenses incident to
such cooperation and provide counsel at the Company’s sole expense on your
behalf. In the event that you would prefer to have your own counsel, you may do
so at your own cost and expense. The term “cooperation” does not mean that you
must provide information that is favorable to the Company or any other Releasee;
it means only that you will provide information that is within your knowledge
and possession upon request, as stated herein. You shall not discuss,
communicate about in any manner or consult with, advise, counsel or otherwise
cooperate with or assist any employees, former employees, or future



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





employees of Shutterstock, in the pursuit of any legal or administrative
action(s) against any of the Releasees, including but not limited to any
action(s) in connection with any matters relating to your employment or
separation from employment with Shutterstock, unless compelled to do so by court
order or lawfully issued subpoena, or unless you are asked to do so by the EEOC
or other governmental or law enforcement agency in any investigation,
administrative proceeding or action involving Shutterstock conducted or brought
by such agency. You shall promptly notify Shutterstock if you are contacted by
lawyers or third parties regarding any litigation or claims against
Shutterstock, including (without limitation) regarding employment-related
litigation or claims, unless you are legally prohibited from doing so, and you
shall make no disclosure until Shutterstock and/or the relevant Releasee has had
a reasonable opportunity to contest the right of the requesting person or entity
to such disclosure, unless such notice or delay will place you in violation of
applicable law.


e.
You may not trade in any Company equity until a date that is at least
ninety-five (95) days following your Resignation Date. Notwithstanding the
foregoing, in the event that you want to exercise options pursuant to the terms
of the Equity Plan, you may do so with advance written permission from the
Company’s Compliance Officer. You remain bound by the terms of the Company’s
Insider Trading and Disclosure Policy (the “Insider Trading Policy”).
Specifically, if your employment terminates at a time when you have or think you
may have material nonpublic information about the Company or its business
partners, the prohibition on trading on such information continues until such
information is absorbed by the market following public announcement of it by the
Company or another authorized party, or until such time as the information is no
longer material. If you have questions as to whether you possess material
nonpublic information after you have left the employ of the Company, you should
direct questions to the Company’s Compliance Officer. If your employment
terminates during a black-out period you will continue to be subject to the
Insider Trading Policy, and specifically to the ongoing prohibition against
trading, until the black-out period ends.



11.
As it would be impractical and extremely difficult to ascertain the amount of
actual damages caused by your material breach of any of the provisions of
Section 10, in the event that such a material breach occurs, and Shutterstock
determines that the breach may be cured, Shutterstock will notify you of the
material breach and provide you two (2) business days to cure it. If you fail to
cure the material breach or if, in Shutterstock’s reasonable determination, the
breach cannot be cured, Shutterstock shall not be required to make any further
payments pursuant to Section 2 of this Agreement, and, if all such payments have
already been made, then you shall pay the sum of $10,000 per violation to
Shutterstock as liquidated damages. This liquidated damages provision represents
reasonable compensation for the loss which would be incurred due to any such
breach. (Nothing in this Section should be construed as meaning that other terms
of this Agreement, apart from those here identified, are not material.) You
further acknowledge that any failure to comply with the provisions of Section 10
will result in irreparable and continuing injury to Shutterstock for which there
will be no adequate remedy at law, and Shutterstock will therefore be entitled,
in addition to the relief set forth in this Section, to the issuance of an
injunction or temporary restraining order restraining the prohibited conduct. In
the event of your breach of any of the provisions of Section 10, all of your
obligations under this Agreement, including but not limited to the releases and
waivers set forth above, shall remain in full force and effect. In the event
Shutterstock initiates legal action under this Section, the prevailing party
shall be entitled to recoup its attorneys’ fees and costs from the other party;
in the event of a settlement, Shutterstock shall be entitled to recoup its
attorneys’ fees and costs from you.



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------







12.
The Company may deduct or withhold from any compensation or benefits any
applicable federal, state or local tax or employment withholdings or deductions
resulting from any payments or benefits provided under this Agreement. In
addition, it is the Company’s intention that all payments or benefits provided
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including without limitation the six month delay
for payments of deferred compensation to “key employees” upon separation from
service pursuant to Section 409A(a)(2)(B)(i) of the Code (if applicable), and
this Agreement shall be interpreted, administered and operated accordingly. If
under this Agreement an amount is to be paid in installments, each installment
shall be treated as a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii). Notwithstanding anything to the contrary herein,
the Company does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation under the Code, federal,
state, local or foreign tax laws and regulations. In no event may you, directly
or indirectly, designate the calendar year of any payment under this Agreement.
In the event the period of notice and payment referenced in Section 2 of this
Agreement ends in the taxable year following your end of employment, any
separation payment or deferred compensation payment shall be paid or commence in
such subsequent taxable year if required under Section 409A of the Code.



13.
This Agreement shall not be in any way construed as an admission by Shutterstock
that it or any of the other Releasees has acted wrongfully with respect to you
or any other person, or that you have any rights whatsoever against Shutterstock
or any other Releasee. Shutterstock specifically disclaims any liability to or
wrongful acts or omissions against you or against any other person, on the part
of itself, its past or present employees and agents, and the Releasees. Neither
this Agreement nor anything contained herein shall be admissible in any
proceeding as evidence of any unlawful or wrongful conduct by Shutterstock or
any of the Releasees.



14.
Unless otherwise determined by the Company, you shall not apply for or seek
employment with Shutterstock or any of the Releasees at any location or
facility, and you waive and release any right to be considered for such
employment.



15.
Subsequent to the Transition End Date, you shall cooperate with the Company’s
reasonable requests in relation to your former responsibilities, including
promptly answering/returning phone calls or responding to electronic
communications to answer questions and to assist other employees of the Company.



16.
By executing this Agreement, you affirm that you are competent and understand
and accept the nature, terms and scope of this Agreement as fully resolving all
differences and disputes between you and the Releasees. Moreover, you
acknowledge that by signing your name below you have read, understand and accept
each of the terms of this Agreement, that you have had sufficient opportunity to
review it, to consult with an attorney or other advisor (at your own expense),
and have done so to the extent that you deem appropriate.



17.
Except for the NDA, which shall remain in full force and effect, this Agreement
and the Additional Release are the entire agreement between you and the Company.
This Agreement and the Additional Release may not be modified or canceled in any
manner except by a writing signed by both you and an authorized Company
official. You acknowledge that the Company has made no promises or
representations to you other than those in this Agreement. It is not necessary
that the Company sign this Agreement or the Additional Release for it to become
binding upon you. To the extent there is any conflict or inconsistency between
any term of this



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------





Agreement, the Additional Release and the Employee Agreement, the term which
provides the greater benefit or protection to Releasees shall control.


18.
No delay or omission by the Company in exercising any right under this Agreement
or the Additional Release shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.



19.
This Agreement and the Additional Release shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of laws. In the event that either party believes that the other party
has breached this Agreement and the Additional Release, you and the Company
hereby agree that such dispute shall be submitted to JAMS for confidential and
binding arbitration before a single arbitrator at JAMS’ offices in New York
City, in accordance with JAMS’ Employment Arbitration Rules & Procedures. No
claims may be arbitrated on a class or collective basis. Both you and the
Company expressly waive any right to submit, initiate, or participate in a
representative capacity, or as a plaintiff, claimant or member in a class
action, collective action or other representative or joint action, regardless of
whether the action is filed in arbitration or in court. Notwithstanding the
foregoing, the Company may seek injunctive relief in a lawsuit filed in a court
of competent jurisdiction in order to prevent irreparable harm or preserve the
status quo. Any award pursuant to said arbitration shall be accompanied by a
written opinion of the arbitrator setting forth the reason for the award,
including findings of fact and conclusions of law. The award rendered by the
arbitrator shall be conclusive and binding upon the parties hereto, and judgment
upon the award may be entered, and enforcement may be sought in, any court of
competent jurisdiction. YOU UNDERSTAND THAT, ABSENT THIS AGREEMENT AND THE
ADDITIONAL RELEASE, YOU AND THE COMPANY WOULD HAVE THE RIGHT TO SUE EACH OTHER
IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT, BY THIS AGREEMENT, BOTH PARTIES
GIVE UP THAT RIGHT.



20.
This Agreement and the Additional Release may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The signatures of any
party to a counterpart shall be deemed to be a signature to, and may be appended
to, any other counterpart. Executed originals transmitted electronically as PDF
files (or their equivalent) shall have the same force and effect as signed
originals.



21.
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT AND THE ADDITIONAL
RELEASE, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE
WILL, WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND
CONDITIONS. YOU FURTHER ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT,
NEITHER THE COMPANY NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY
REPRESENTATIONS OR PROMISES TO YOU. YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN
GIVEN AN OPPORTUNITY TO CONSULT WITH COUNSEL OF YOUR CHOICE BEFORE SIGNING THIS
AGREEMENT. YOU UNDERSTAND THAT WHETHER OR NOT YOU DO SO IS YOUR DECISION.



22.
Should any provision of this Agreement or the Additional Release be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and the Additional Release in full
force and effect.



Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------







If the terms of this Agreement are acceptable to you, please sign both original
copies and return them to Shutterstock Inc., Chief Human Resources Officer, 350
Fifth Avenue, 21st Floor, New York, NY 10118 for countersignature. Once we have
countersigned the Agreement we will send you a fully executed copy.


You must sign and return this Agreement to Shutterstock Inc., Chief Human
Resources Officer, 350 Fifth Avenue, 21st Floor, New York, NY 10118 within
twenty-one days following your receipt hereof. You received the Agreement on
July 14, 2017. You must sign, and deliver, the Additional Release on, and not
before, the Transition End Date.


Sincerely,


Shutterstock, Inc.




By: /s/ Steven Berns        August 3, 2017
Steven Berns         Date    


    
Read, Agreed to and Accepted:




/s/ David Giambruno        August 3, 2017
David Giambruno        Date






Initials: /s/ DG
Date: 8/3/17





--------------------------------------------------------------------------------






Exhibit A


ADDITIONAL RELEASE OF CLAIMS


David Giambruno
[***********]
[***********]


Dear David,


When signed below in the places indicated, the following shall constitute an
additional release between you (“you” or “Employee”) and Shutterstock, Inc.
(“Shutterstock” or “Company”).


1.
Release. In consideration of the Transition Payments set forth in the Agreement
to which this Additional Release of Claims (the “Additional Release”) is
attached, which you acknowledge you would not otherwise be entitled to receive,
you hereby forever release and discharge Shutterstock and any of its employees,
officers, shareholders, investors, subsidiaries, joint ventures, affiliates,
divisions, employee benefit and/or pension plans or funds, successors and
assigns and any of their past, present or future directors, officers, attorneys,
agents, trustees, administrators, employees, or assigns (whether acting as
agents or in their individual capacities) (collectively referred to as
“Releasees”), from any and all claims, demands, causes of action, contracts,
suits, proceedings, debts, damages and liabilities, in law or equity, known or
unknown, whether asserted or not, arising out of or relating to your employment
by or performance of services for Shutterstock or the end of such employment or
services, including without limitation any claims relating to a wrongful,
premature or discriminatory termination of your employment and/or any and all
claims under any and all federal, state or local laws including, but not limited
to the fair employment practice laws of all jurisdictions, states,
municipalities and localities, including, but not limited to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights
Act of 1991, the Older Workers Benefit Protection Act, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1866, 42 U.S.C. §1981, the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993, the
Genetic Information Non-Discrimination Act of 2008; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., the New York Executive
Law, Article 15, §290 et seq., the New York State Labor Law, the New York City
Human Rights law, the New York City Earned Sick Time Act; all as amended; and
any claims relating to rights under federal, state or local laws prohibiting
discrimination on the basis of race, color, creed, ancestry, national origin,
age, sex, or other basis prohibited by law, and any other applicable federal,
state or local laws or regulations. You expressly waive any and all entitlement
you have now, to any relief, such as back pay (to the exclusion of any
references in this Agreement), front pay, reinstatement, compensatory damages,
punitive damages, as well as all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise including
but not limited to tortious conduct), whether known or unknown, by reason of any
act,



Initials: _____
Date: _____





--------------------------------------------------------------------------------





omission, transaction or occurrence which Releasors ever had, now have or
hereafter can, shall or may have arising out of your employment with
Shutterstock against the Releasees up to and including the date of your
execution of this Agreement arising out of your employment with the Company.
Notwithstanding the foregoing, you will not release or discharge the Releasees
from any of Shutterstock’s obligations to you under or pursuant to (1) Section 1
and/or 2 of this Agreement or (2) any tax qualified pension plan of Shutterstock
pertaining to vested and accrued benefits. Nothing in the above release affects
any rights you may have for indemnification under state or other law or the
charter, articles, or by-laws of the Company or under any insurance policy
providing directors’ and officers’ coverage, or under any Indemnification
Agreement between you and the Company, which remains in full force and effect;
provided, however, that (i) this Additional Release does not create any
additional indemnification rights for you, and (ii) the Company retains any
defenses it may have to such indemnification or coverage.


2.
Return of Company Property.  You confirm that you have returned to the Company
in good working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), Company identification,
and any other Company property that is in your possession or control and have
left intact all electronic Company documents, including but not limited to those
which you developed or helped to develop during his employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts. 



3.
Business Expenses and Final Compensation.  You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, and accrued, unused vacation time, and that no
other compensation is owed to you except as provided in the Agreement.



4.
Acknowledgments. You acknowledge that you have been given at least twenty-one
(21) days to consider the Agreement and Additional Release, and that the Company
is hereby advising you to consult with an attorney of your own choosing prior to
signing this Additional Release. You understand that you may revoke this
Additional Release for a period of seven (7) days after you sign it, and the
Additional Release shall not be effective or enforceable until the expiration of
this seven (7) day revocation period. You understand and agree that by entering
into this Additional Release, you are waiving any and all rights or claims you
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that you have received consideration
beyond that to which you were previously entitled.



5.
Voluntary Assent. You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this Additional Release, and that you fully understand the meaning and
intent of this Additional Release. You state and represent that you have had an
opportunity to fully discuss and review the terms of this



Initials: _____
Date: _____





--------------------------------------------------------------------------------





Additional Release with an attorney. You further state and represent that you
have carefully read this Additional Release, understand the contents herein,
freely and voluntarily assent to all of the terms and conditions hereof, and
signs your name of your own free act.


You hereby provide this Additional Release as of the current date and
acknowledge that the execution of this Additional Release is in further
consideration of the Transition Payments, to which you acknowledge you would not
be entitled if you did not sign this Additional Release. You intend that
this Additional Release will become a binding agreement between you and the
Company if you do not revoke your acceptance in seven (7) days.


Sincerely,


Shutterstock, Inc.




By: __________________________        __________________
Steven Berns        Date    


    
Read, Agreed to and Accepted:




____________________________________         __________________
David Giambruno        Date






Initials: _____
Date: _____



